Exhibit 10.12

 

EXECUTION VERSION

 

EXPENSE ADVANCEMENT AGREEMENT

 

THIS EXPENSE ADVANCEMENT AGREEMENT (this “Agreement”), dated as of December 5,
2019, is made and entered into by and among Leisure Acquisition Corp., a
Delaware corporation (the “Company”) and GTWY Holdings Limited (“Gateway” or the
“Funding Party”).

 

RECITALS

 

WHEREAS, pursuant to a special meeting of the Company’s stockholders on November
26, 2019 (the “Special Meeting”), the Company’s stockholders approved, among
other matters, an amendment to the Company’s Second Amended and Restated
Certificate of Incorporation to extend the period of time for which the Company
was required to consummate a merger, capital stock exchange, asset acquisition,
stock purchase, reorganization or other similar business combination with one or
more businesses (each, a “Business Combination”) from December 5, 2019 to April
5, 2020 (the “Extension”);

 

WHEREAS, in connection with the Extension, the Company agreed, with respect to
public shares not redeemed in connection with the Special Meeting, to make a
cash contribution (the “Contribution”) of $0.03 for each public share that is
not redeemed by stockholders for each monthly period or portion thereof that is
needed to complete a Business Combination (commencing on December 6, 2019 and on
the 6th day of each subsequent month through the end of the Extension), subject
to certain conditions;

 

WHEREAS, the Company and Gateway have had certain discussions regarding a
potential Business Combination, such discussions are ongoing and the parties
hereto seek to continue such discussions with the goal of consummating a
Business Combination; and

 

WHEREAS, the Funding Party desires to enter into this Agreement in order to
cover the Contribution amount due with respect to the period of December 6, 2019
to January 5, 2020 (the “December Contribution”).

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.   (a) On December 5, 2019, as may be requested by the Company, the Funding
Party agrees to advance to the Company (the “Advance”), an amount, up to a
maximum of $566,287.53, pursuant to the terms of the form of promissory note
attached as Exhibit A hereto (the “Note”), as may be necessary to fund the
December Contribution.

 

(b) The Funding Party represents to the Company that it is capable of making the
Advance to satisfy its obligations under clause (a) of this Section 1.

 



 

 

 

(c) Notwithstanding anything to the contrary herein or in the Note, the Funding
Party hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind or nature whatsoever (each, a “Claim”) in or to,
and any and all right to seek payment of any amounts due to it out of, the trust
account established for the benefit of the public stockholders of the Company
and into which substantially all of the proceeds of the Company’s initial public
offering were deposited (the “Trust Account”), and hereby irrevocably waives any
Claim it presently has or may have in the future as a result of, or arising out
of, this agreement, which Claim would reduce, encumber or otherwise adversely
affect the Trust Account or any monies or other assets in the Trust Account, and
further agrees not to seek recourse, reimbursement, payment or satisfaction of
any Claim against the Trust Account or any monies or other assets in the Trust
Account for any reason whatsoever.

 

2. This Agreement, together with the Note, constitutes the entire agreement and
understanding of the parties hereto in respect of the Advance and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way thereto or to the
transactions contemplated hereby in connection therewith. This Agreement may not
be changed, amended, modified or waived as to any particular provision, except
by a written instrument executed by the parties hereto.

 

3. No party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other party
hereto. Any purported assignment in violation of this paragraph shall be void
and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and each of its successors and permitted assigns including, in the
case of the Company, any successor thereto as a result of the completion of a
Business Combination.

 

4. All notices, statements or other documents which are required or contemplated
by this Agreement shall be: (i) in writing and delivered personally or sent by
first class registered or certified mail, overnight courier service or facsimile
or electronic transmission to the address designated in writing, (ii) by
facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party. Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail. Such notice,
statement or demand shall be addressed as follows:

 

If to the Company:

 

Leisure Acquisition Corp.
250 W. 57th Street, Suite 2223
New York, NY 10107
Attn: George Peng

 



2

 

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attn: Jeffrey A. Horwitz, Esq.

 

If to Gateway:

 

Gateway Casinos & Entertainment Limited
4331 Dominion Street
Vancouver, BC V5G 1C7

Attention: Tolek Strukoff, Chief Legal Officer and Corporate Secretary
Facsimile: (604) 412-0117

E-mail: tstrukoff@gatewaycasinos.com

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: Zachary Judd

Facsimile: (312) 993-9767

E-mail: zachary.judd@lw.com

 

5. This Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

6. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

7. Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give any person, other than the parties hereto, any
right or remedies under or by reason of this Agreement.

 

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Agreement shall
be brought and enforced in the courts of New York, in the State of New York, and
irrevocably submit to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive and (ii) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

[Signature Page Follows]

  

3

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  LEISURE ACQUISITION CORP.           By: /s/ Daniel B. Silvers     Name:

Daniel B. Silvers

    Title:

CEO

          GTWY HOLDINGS LIMITED           By: /s/ Tolek Strukoff     Name:

Tolek Strukoff

    Title:

Chief Legal and Administrative Officer

  

 

 

 

Exhibit A

 

Promissory Note

  

 

 

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Dated as of December 5, 2019

Principal Amount: $566,287.53

New York, New York

 

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of December 5, 2019, by and between Leisure Acquisition Corp., a Delaware
corporation (the “Maker”), and GTWY Holdings Limited (the “Payee”), the Maker
hereby promises to pay to the order of the Payee or its registered assigns or
successors in interest, or order, the principal sum of five hundred sixty-six
thousand two hundred eighty seven Dollars and fifty-three cents ($566,287.53) in
lawful money of the United States of America, on the terms and conditions
described below. All payments on this Note shall be made by check or wire
transfer of immediately available funds or as otherwise determined by the Maker
to such account as the Payee may from time to time designate by written notice
in accordance with the provisions of this Note. Certain terms used herein but
not defined herein shall have the meaning given to such terms in the Agreement.

 

1. Principal. The unpaid principal balance of this Note shall be payable on the
date on which Maker consummates its Businesses Combination (the “Maturity
Date”). The principal balance may be prepaid at any time.

 

2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

 

Drawdown Requests. Maker and Payee agree that Maker may request up to five
hundred sixty-six thousand two hundred eighty-seven Dollars and fifty-three
cents ($566,287.53). The principal of this Note may be drawn down on December 5,
2019, upon written request from Maker to Payee (the “Drawdown Request”). The
Drawdown Request must not be an amount less than Five Hundred Thousand Dollars
($500,000). Payee shall fund the Drawdown Request on the day of the Drawdown
Request Once an amount is drawn down under this Note, it shall not be available
for a future Drawdown Request even if prepaid. No fees, payments or other
amounts shall be due to Payee in connection with, or as a result of, any
Drawdown Request by Maker. Notwithstanding the foregoing, all payments shall be
applied first to payment in full of any reasonable costs incurred in collection
of any delinquent sum due under this Note, including (without limitation)
reasonable attorneys’ fees, and then to the reduction of the unpaid principal
balance of this Note.

 

3. Application of Payments. All payments shall be applied first to payment in
full of any reasonable costs incurred in the collection of any delinquent sum
due under this Note, including (without limitation) reasonable attorney’s fees,
and then to the reduction of the unpaid principal balance of this Note.

 



 

 

 

4. Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the date
specified above.

 

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

5. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Section 5(b) or 5(c)
hereof, the unpaid principal balance of this Note, and all other sums payable
with regard to this Note, shall automatically and immediately become due and
payable, in all cases without any action on the part of Payee.

 

6. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 



2

 

 

7. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 

8. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

9. Governing Law; Construction; Jurisdiction. This Note shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Note shall be brought and enforced in the courts of
New York, in the State of New York, and irrevocably submits to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

10. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby irrevocably waives any and all right, title, interest, causes of action
and claims of any kind or nature whatsoever (each, a “Claim”) in or to, and any
and all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
were deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
presently has or may have in the future as a result of, or arising out of, this
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

12. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 

13. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound to the terms of this Note.

 

[Signature Page Follows] 

 

3

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  LEISURE ACQUISITION CORP.           By: /s/ Daniel B. Silvers     Name:

Daniel B. Silvers

    Title: CEO

 

 

 



 

 